           CASE 0:21-cv-01417-PJS-ECW Doc. 6 Filed 07/02/21 Page 1 of 1
                                                                              AHCEIVEffi
                                                                               BY MAII",
                                                                               JaL 02
                         uNrrED srArES DrsrRrcr           couRr                       ni/t

                         FoR rHE DrsrRrcr oF MTNNES'TA                           Dtt-$
                                                                                   i\dtr\t\ffsnrn
                                                                       ",r'rB;?'fiffig!nT
Wayne Nicolaison,
                                                      D.C. File No.?(   -   cJ *o/ / / ?(f"=-["tD
            Plaintiff,

VS.                                           PLAINTIFF NICOLAISON'S MOTION
                                              TO PROCEED IN FORMA PAUPERIS.
Nancy Johnston,

           Defendant,



                                        MOTION

      COMES NOW the above named Plaintiff Nicolaison moves in this Court based upon
the accompanying In forma Pauperis declaration, for Order granting to proceed in forma
pauperis in this matter, thus Ordering the filing of the complaint with exhibits and Order

directing the Office of the U.S.'Marshall to serve copy of the Complaint and exhibits
upon Defendant Johnston, whose office is located at 444 Layfette Road St. Paul, MN.
55767.


                                                   Respectfully Submitted,


Dated:   k ->''>'                                 (Ja,f Ot-+-a*
                                                Wayne Nicolaison
                                                Petitioner/ Pro se
                                                lll1HwY73
                                                 Moose Lake, MN. 55767




                                                                                SCIAI{ruHt}
                                                                                JU1 022021-
                                                                                              {IF
                                                                             U.S. DISTRICT COURT MPLS
